Citation Nr: 0809773	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1967 and from November 1990 to March 1995.  His report of 
discharge dated in August 1991 reflects that the veteran 
served in the Southwest Asia theatre of operations from 
December 1990 to April 1991, and that he had 13 years prior 
active service and 23 years prior inactive service.

Other personnel records reflect service in the National Guard 
from September 1972 to July 1999.  He served a period of 
federal active duty for special work (ADSW) from May 9-11, 
1998.  Other periods of federal annual training, active duty 
for training, and other active duty have not been verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee in which service connection for eye 
problems was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2007, this claim was remanded to obtain VA 
examination and an opinion as to the etiology of any 
diagnosed eye conditions.

VA examination was conducted in April 2007 and the veteran 
was diagnosed with myopia, immature cataracts, ocular 
hisotplasmosis, posterior vitreous detachment, and pterygia.

In September 2007, the examiner who conducted the April 2007 
examination provided an addendum noting that the claims file 
was reviewed and that it was the examiner's opinion that the 
veteran's functional visual impairment was not caused by or a 
result of injury incurred during service.  As rationale, the 
examiner explained that the veteran was diagnosed with only 
one visual impairment and that it was age-related cataracts.

Yet, the April 2007 VA examination diagnosed four other 
conditions:  myopia, ocular hisotplasmosis, posterior 
vitreous detachment and pterygia.

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, even if 
visual acuity decreased in service, as these are not diseases 
or injuries within the meaning of applicable legislation 
relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9. 

Of the other diagnosed conditions, an internet search 
reflects that ocular histoplasmosis is associated with a 
fungal infection derived from the dust and soil of the 
Mississippi-Ohio River Valley region.  Pterygia is also 
associated with exposure to dry and dusty environments, but 
more often in tropical climates.  Posterior vitreous 
detachment is usually caused by aging.

The examiner did not render an opinion as to the etiology of 
these diagnosed conditions.  Rather, the opinion was limited 
to the cataract condition.  Thus, the case must be remanded 
for compliance with the directions given in the March 2007 
request for Remand.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

Review of the records shows that the veteran was treated 
during his ADSW in 1998 for complaints of wavy and curved 
vertical lines in his field of vision, and of darker and 
blurred vision.  He reported previous civilian treatment and 
a line of duty determination was made that the condition did 
not occur in the line of duty but was not due to the 
veteran's own conduct.  Rather, the findings were that the 
condition existed prior to the veteran's period of active 
service and there was no aggravation.  However, this finding 
did not take into account the veteran's previous service, or 
his service in the SWA TO.

Accordingly, this case is remanded for the following action:

1. Verify all periods of the veteran's 
reserve, guard, and active service. 

2. Request from NPRC, U.S. Army Human 
Resources Command or other appropriate 
service department or agency, and the 
appropriate state Adjutant General Office 
and any other source referred by NPRC or 
that is otherwise appropriate, the 
veteran's complete service personal 
records, to include his "201 file," and 
any additional service medical records, 
including copies of orders, 
administrative and legal actions, 
citations and awards, and performance 
evaluations.

3. Ensure that service medical records 
for all identified periods of active 
duty, annual training, active duty for 
training, and any other period of federal 
active service are obtained.

4.  For items #1-3 perform all follow up 
indicated, document negative responses, 
and refer to the service department for 
assistance where necessary.

5.  If attempts to obtain the veteran's 
records are negative, inform the veteran 
and explain that he can submit other 
forms of evidence to support his claim, 
such as buddy statements by soldiers with 
whom he served who had knowledge of the 
events, or statements of friends and 
family to whom he may have confided the 
events at the time they happened.  

6.  After completion of #1-5, return the 
April 2007 VA examination and September 
2007 addendum to the examiner who 
conducted the examination.  If that 
examiner cannot be found or it is 
determined that another examination 
should be accorded the veteran, one 
should be scheduled to determine the 
nature, extent, and etiology of any 
present eye conditions.  All indicated 
tests and studies should be performed. 
The claims folder, including all newly 
obtained evidence, and a copy of this 
remand, must be sent to the active 
service examiner for review.

The examiner is to provide an opinion as 
to whether it is as likely as not that 
any of the eye conditions diagnosed had 
their onset during a period of active 
service or are otherwise the result of 
federal active service or any incident 
therein, including service in the SWA TO; 
and including whether it is as likely as 
not that any pre-existing eye condition 
was aggravated as a result of active 
service.

The examiner must provide a complete 
rationale for any opinions expressed.  
The examiner is specifically requested to 
address the line of duty findings based 
on the veteran's May 1998 service. 

7. After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate 
the veteran's claim for service 
connection for an eye condition, 
including consideration of all 
appropriate laws and regulations, 
including Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1111.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations. An appropriate 
period of time should be allowed for 
response.

The case should thereafter be returned to the Board for 
further review, as appropriate. The appellant need take no 
action until he is so informed. The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



